2020 WI 89

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2019AP001170-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Benjamin A. Hanes, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                       v.

                       Benjamin A. Hanes,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST HANES

OPINION FILED:         December 9, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                            2020 WI 89
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.   2019AP1170-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Benjamin A. Hanes, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
              Complainant,                                           DEC 9, 2020
v.                                                                     Sheila T. Reiff
                                                                    Clerk of Supreme Court
Benjamin A. Hanes,

              Respondent.




      ATTORNEY        disciplinary       proceeding.         Attorney's         license

suspended.


      ¶1      PER     CURIAM.       We   review       the      report        and      the

supplemental report of Referee Robert E. Kinney, recommending

that Attorney Benjamin A. Hanes be suspended for a period of two

years for professional misconduct, and that he should pay the

full costs of this proceeding, which are $7,704.67 as of March

17,   2020.         The   referee   further   recommended         that     we   require

Attorney Hanes to fulfill certain conditions before he can seek

reinstatement.
                                                                     No.     2019AP1170-D



    ¶2      We     accept      in     part       the     referee's         report,      as

supplemented, and we agree with the referee that the seriousness

of Attorney Hanes'          misconduct merits a severe sanction.                        We

suspend Attorney Hanes' license to practice law for a period of

four years.        We impose modified conditions on Attorney Hanes'

future    reinstatement      and     we     impose     the   full    costs       of   this

proceeding on Attorney Hanes.                The Office of Lawyer Regulation

(OLR) did not seek restitution and no restitution is ordered.

    ¶3      Attorney Hanes was admitted to the practice of law in

Wisconsin in 2011.        He worked as an assistant district attorney

or contract assistant district attorney in Waushara, Winnebago,

and Calumet counties.           Attorney Hanes has not previously been

the subject of professional discipline.                  On October 31, 2017 his

license    to    practice     law     in     Wisconsin       was    administratively

suspended for failure to pay state bar dues and certify trust

account information.         On May 22, 2018, his license to practice

law was further administratively suspended for failure to comply

with continuing legal education requirements.                        Attorney Hanes'
law license remains suspended.

    ¶4      On     June   27,       2019,       the    OLR   filed    a      four-count

disciplinary complaint against Attorney Hanes based on criminal

conduct he committed in August 2016 and January 2017.                         The OLR's

complaint alleged that: (1) by engaging in conduct leading to a

Columbia    County    misdemeanor          criminal      conviction        for   fourth-

degree    sexual    assault,    Attorney         Hanes   violated     Supreme         Court




                                            2
                                                                   No.     2019AP1170-D



Rule (SCR) 20:8.4(b) (Count One);1 (2) by failing to notify the

OLR   of    his    Columbia     County   misdemeanor       criminal      conviction,

Attorney      Hanes      violated        SCR 21.15(5),2        enforceable         via

SCR 20:8.4(f) (Count Two);3 (3) by engaging in conduct leading to

three     Calumet    County     felony   criminal     convictions        for   second-

degree      recklessly        endangering       safety,     fleeing/eluding         an

officer, and bail jumping, Attorney Hanes violated SCR 20:8.4(b)

(Count Three); and (4) by failing to notify the OLR of his

Calumet     County     felony     criminal      convictions,       Attorney      Hanes

violated SCR 21.15(5), enforceable via SCR 20:8.4(f).                          The OLR

sought a 90-day license suspension.

      ¶5     Referee     Kinney      was       appointed     and      conducted      a

scheduling        conference.      After       that   conference,        the   parties

      1SCR 20:8.4(b) provides:   "It is professional misconduct
for a lawyer to commit a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects."
      2   SCR 21.15(5) provides:

           An attorney found guilty or convicted of any
      crime on or after July 1, 2002, shall notify in
      writing the office of lawyer regulation and the clerk
      of the Supreme Court within 5 days after the finding
      or conviction, whichever first occurs. The notice
      shall include the identity of the attorney, the date
      of finding or conviction, the offenses, and the
      jurisdiction. An attorney's failure to notify the
      office of lawyer regulation and clerk of the supreme
      court of being found guilty or his or her conviction
      is misconduct.
      3SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."

                                           3
                                                                                 No.     2019AP1170-D



submitted a stipulation and no contest plea to the referee.

Attorney Hanes agreed that the referee could use the complaint

as an adequate factual basis for a determination of the alleged

misconduct, on the understanding the referee would recommend the

level of discipline sought by the OLR director, namely, a 90-day

suspension of his law license.

      ¶6    The     referee            conducted      a    hearing          on     the     proposed

stipulation on October 29, 2019.                       At the hearing, the referee

noted the absence of underlying information pertaining to the

criminal convictions and asked Attorney Hanes, "Do you wish to

share the documentation that's in these criminal files with me?"

Attorney    Hanes      declined          to   share       the   information.               Attorney

Hanes attributed his misconduct, in part, to an anxiety disorder

but   offered       no    additional           evidence          to     substantiate            that

statement.

      ¶7    The     referee         issued     a    report       and    recommendation            on

January    22,    2020.            The    referee      deemed         the    proposed        90-day

license suspension grossly inadequate.                           The referee expressed
frustration with the scant factual record before him, which did

not   include       the       underlying            criminal          complaints,           witness

statements,       or      transcripts           from       the        underlying           criminal

proceedings.        After explaining how this underdeveloped record

hampered    his   task        of    making     an     informed         recommendation,           the

referee     recommended            a     two-year         license       suspension,           based

primarily    on   In     re    Disciplinary           Proceedings           Against        Evenson,

2015 WI 38, 361 Wis. 2d 629, 861 N.W.2d 786.


                                                4
                                                                        No.     2019AP1170-D



      ¶8     The OLR filed a motion to supplement the record and a

motion for reconsideration.                 The OLR identified no error in the

referee's     report        and    did   not   ask    the   referee       to    alter   his

recommendation.             Rather, the OLR stated that it had failed,

inadvertently,         to    introduce      the     transcripts    of     the    plea   and

sentencing hearings from Attorney Hanes' two criminal cases.                             It

provided that information and also explained its recommendation

for   a    90-day    suspension,         citing      numerous     prior       disciplinary

cases, as support.

      ¶9     After receiving no objection from Attorney Hanes, the

referee granted the OLR's motion and reopened and supplemented

the record with the additional information, some of which we

recount here.

      ¶10    According to the record, as supplemented, on August

26, 2016, Attorney Hanes and others went out for dinner and

drinks.     Afterward, the group returned to an apartment, where a

woman in the group fell asleep on a couch.                               While she was

sleeping, Attorney Hanes sexually assaulted her.                         After she woke
up, Attorney Hanes again assaulted her.                         The woman left and

reported the assault to police.                     On August 29, 2016, Attorney

Hanes was charged with one felony count of second-degree sexual

assault of an unconscious victim and one misdemeanor count of

fourth-degree sexual assault.                  State v. Hanes, Columbia County

Case No. 2016CF412.

      ¶11    On     July     20,    2018,    Attorney    Hanes     was    convicted      of

misdemeanor fourth-degree sexual assault; the felony count was
dismissed.        He    was       sentenced    to    one-year     probation       and   was
                                               5
                                                            No.        2019AP1170-D



assessed   costs   and   restitution.          Attorney   Hanes         was    also

enjoined from contact with the victim.

    ¶12    Attorney Hanes failed to report his Columbia County

criminal conviction to the OLR.

    ¶13    Meanwhile, on January 4, 2017, while released on bail

in the Columbia County case, Attorney Hanes was pulled over by a

Calumet County sheriff for erratic driving.                Attorney Hanes'

driver's license was revoked at the time and, during the stop,

the sheriff noticed items in the vehicle commonly associated

with drug use.

    ¶14    After   disobeying   the       sheriff's   command     to    exit    his

car, Attorney Hanes drove off and a high speed chase ensued.

When law enforcement finally cornered Attorney Hanes, he tried

to flee on foot; he was ultimately subdued by a Taser.                     At his

sentencing hearing it was noted that Attorney Hanes:

    [s]werved into oncoming traffic a number of - on a
    number of occasions, blew through a red light - blew
    through two red lights . . ..

    [a]nd then even after the defendant's vehicle was
    partially boxed in, the defendant did still try to
    leave, and that's when the window was shattered, his
    driver's side window was shattered ultimately stopping
    the vehicle . . ..

    Ultimately he was tased on the ground because of his
    level of noncompliance and the inability to get him to
    stop moving and stop fighting.
    ¶15    On January 5, 2017, Attorney Hanes was charged with

second-degree recklessly endangering safety, fleeing/eluding an

officer, and bail jumping, all felonies.              He was also charged
with two misdemeanor counts: resisting/obstructing an officer

                                      6
                                                                    No.    2019AP1170-D



and operating while revoked.                State v. Hanes, Calumet County

Case No. 2017CF002.

    ¶16     On December 12, 2017, Attorney Hanes was convicted of

three   felonies:    second-degree          recklessly       endangering       safety,

fleeing/eluding     an      officer,       and      bail    jumping.         The     two

misdemeanor counts were dismissed but read in.                      Attorney Hanes

was sentenced to one year in jail with six months of that time

stayed, and three years of probation.                      He was ordered to pay

costs and cooperate with the OLR.

    ¶17     Attorney     Hanes     failed      to   report    his   Calumet        County

criminal convictions to the OLR.

    ¶18     In    February        2020,     after      receiving       the     factual

background    information     recounted          above,    the   referee     issued     a

supplemental report and recommendation.                     Clearly, the referee

was not mollified by the OLR's motion to supplement the record.

The referee criticized the OLR's method of trying to "average"

sanctions imposed in prior cases and expressed skepticism about

the OLR's claim that it typically files underlying documentation
when a complaint is predicated on a criminal conviction.                             The

referee maintained his earlier determination that the Evenson

case,     which   imposed     a    30-month         suspension,     was      the    most

instructive precedent.

    ¶19     In    Evenson,        the     lawyer     approached      an      obviously

intoxicated young woman outside a bar one night.                     She agreed to

leave with the lawyer and he provided her "Molly" (commonly,

known as "ecstasy") and they had sexual intercourse at his law
office.     Attorney Evenson then took her to his home where they
                                           7
                                                                              No.    2019AP1170-D



had more alcohol and again engaged in sexual intercourse.                                     The

next day, the woman awoke bruised, and had difficulty recalling

what had happened.            She notified police.

       ¶20        Attorney Evenson eventually pled guilty to one count

of   felony        delivery     of   a    schedule      I       drug    and    two   counts    of

fourth-degree sexual assault.                    His sentence was stayed, and he

was placed on probation for three years, with a condition of

nine       months    in   the    county        jail.        A    disciplinary        proceeding

followed; this court accepted a stipulation and imposed a 30-

month license suspension.

       ¶21        The referee acknowledged factual distinctions between

this       case    and    Evenson,       but    wrote   that       it    was    difficult      to

reconcile "the OLR's recommendation for a three-month suspension

here       with     its   recommendation          for   a       30-month       suspension      in

Evenson."          The referee reaffirmed his recommendation for a two-

year license suspension and the imposition of full costs.                                 Given

evidence of Attorney Hanes' substance abuse, the referee further

recommended          that       "upon      the       filing       of     a     petition       for
reinstatement, Attorney Hanes should be required to show that he

has successfully completed an AODA treatment program and has

maintained complete sobriety for at least the previous one year

prior to filing his petition."4




       During his sentencing hearing in the Calumet County case,
       4

Attorney Hanes acknowledged that he had been required to attend
an intensive outpatient treatment but did not complete the
program.

                                                 8
                                                                             No.        2019AP1170-D



      ¶22    No       appeal    was    filed,         so     we   consider      the      referee's

report and supplemental report under SCR 22.17(2).                                      This court

will adopt a referee's findings of fact unless they are clearly

erroneous.        Conclusions of law are reviewed de novo.                               See In re

Disciplinary Proceedings Against Eisenberg, 2004 WI 14, ¶5, 269

Wis. 2d 43,       675     N.W.2d 747.             The       court    may   impose         whatever

sanction         it     sees      fit,        regardless             of      the         referee's

recommendation.            See    In    re    Disciplinary            Proceedings          Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶23    By order dated June 19, 2020, this court issued an

order directing the parties to show cause why this court should

not suspend Attorney Hanes' law license for at least two years

and   impose      the    full    costs       of       this    proceeding        upon      Attorney

Hanes.      The OLR filed a response on July 2, 2020, standing by

its   initial         recommendation         for      a     90-day    license       suspension.

Attorney Hanes did not respond.

      ¶24    There is no showing that the referee's findings of

fact are clearly erroneous and we adopt them.                                We turn to the
referee's conclusion that Attorney Hanes violated the Supreme

Court Rules set forth above.                  The referee explicitly found that

the allegations contained in the OLR's complaint constitute an

adequate     factual        basis      for        the        four    counts        of     attorney

misconduct.

      ¶25    A    criminal       conviction            is     not    per   se      evidence      of

misconduct.           In re Disciplinary Proceedings Against Johns, 2014

WI 32, 353 Wis. 2d 746, 847 N.W.2d 179 (holding that lawyer's
conduct did not violate SCR 20:8.4(b) in light of the record
                                                  9
                                                         No.        2019AP1170-D



evidence    indicating,    among   other    things,     the     exceedingly

anomalous    nature   of   the   lawyer's   conduct).          We     consider

independently whether each of the criminal acts committed by

Attorney     Hanes    reflects     adversely     on      his          honesty,

trustworthiness, or his "fitness as a lawyer in other respects."

In re Disciplinary Proceedings Against Horsch, 2020 WI 10, 390

Wis. 2d 99, 937 N.W.2d 925.

    ¶26     This is a fact-dependent inquiry.     The ABA Comment [2]

to SCR 20:8.4 provides some guidance as to what crimes reflect

adversely on fitness as a lawyer.       It states, inter alia:

    Although a lawyer is personally answerable to the
    entire criminal law, a lawyer should be professionally
    answerable only for offenses that indicate [a] lack of
    those   characteristics  relevant  to   law  practice.
    Offenses involving violence, dishonesty, breach of
    trust, or serious interference with the administration
    of justice are in that category.         A pattern of
    repeated offenses, even ones of minor significance
    when considered separately, can indicate indifference
    to legal obligation.
    ¶27     We have no difficulty concluding that Attorney Hanes'

criminal acts, which involved sexual contact without consent and

behavior that "endangered the public and law officers," reflect

adversely on Attorney Hanes' fitness as a lawyer.             We affirm the




                                   10
                                                   No.   2019AP1170-D



referee's   conclusion   that   Attorney   Hanes   committed     the

professional misconduct as alleged in the complaint.5




     5 The referee raised certain concerns in his reports. It is
clear that the parties expected to conclude this matter swiftly,
by stipulation. This goal was hampered by a skeletal complaint,
a sparse record, and a disciplinary recommendation that the
referee deemed seriously inadequate.    The referee's irritation
with this case is palpable.    In the 26 pages that comprise his
report and supplemental report he describes at length his
frustration with crafting a sanction with what he considered
insufficient information.    The referee suggests that the OLR
should be required to "file copies of the entire criminal
proceedings, including transcripts of sentencing hearings, in
all cases where the allegations of professional misconduct are
based on criminal convictions."     (Emphasis in original).   He
suggests that our rules fail to provide guidance for considering
comprehensive stipulations, stating that "it is unclear what the
job of the referee is."    He raises a litany of questions, such
as "If the parties agree to everything, as here, may the hearing
be dispensed with altogether?"; and "But what, then, is the
proper role of the referee in this situation?"; and "But how is
this [review] to be accomplished if no hearing has been held, or
a hearing has been held but only very limited?"; and "Was the
referee too cautious?"; and "Could and should the referee have
called the custodian of the criminal files in Columbia and
Calumet Counties?"     He suggests possible amendments to the
Supreme Court Rules, see, e.g., Supp. Referee Report at 8, fn. 5
("the easiest solution would be to amend SCR 22.12 . . . ").

     The terms of a stipulation may guide the manner in which a
referee conducts a proceeding but the referee's role remains the
same: to make factual findings, independent conclusions of law
regarding alleged misconduct, and an independent recommendation
as to discipline which may include conditions or restitution, as
appropriate.    See, e.g., SCR 21.08(3); In re Disciplinary
Proceedings Against Stern, 2013 WI 46, 347 Wis. 2d 552, 830
N.W.2d 674; Referee Handbook 2.N.(2).    If a record before the
referee is inadequate to permit the referee to fulfill all or
part of this charge, a referee may reject a stipulation, order
additional briefing, or advise the parties that an evidentiary
hearing or evidentiary submissions will be required.

                                11
                                                                       No.    2019AP1170-D



    ¶28     We turn to the recommended sanction.                     We firmly agree

with the referee that the proposed 90-day suspension was too

low; indeed, we are surprised that the OLR continues to defend

its recommendation.          A suspension of such brevity would unduly

depreciate the seriousness of Attorney Hanes' misconduct, namely

convictions       for     sexual    assault      and        recklessly       endangering

safety, which caused harm to the victim and put the lives of law

enforcement personnel and the public at risk.                           We also agree

with the referee's assessment of the aggravating and mitigating

factors,   including        the    referee's     determination          that    Attorney

Hanes' anxiety is not a mitigating factor in this case, given

the absence of evidence sufficient to find a causal connection

between    any    medical     condition        and    the     misconduct.6        In    re

Disciplinary       Proceedings       Against         Morse,     2019     WI    53,     386

Wis. 2d 654, 927 N.W.2d 543.              On consideration of the record,

the report, and the OLR's response to our order to show cause,

we have determined that a four-year suspension is appropriate.

    ¶29     The    Evenson        case,   imposing      a     30-month       suspension,
provides   the     most    instructive     precedent.           Attorney       Evenson's

misconduct stemmed from his conviction for, inter alia, fourth-

degree sexual assault of a vulnerable individual who was not his

client.    Other        caselaw    confirms      that       severe     sanctions       are

appropriate when attorneys engage in predatory sexual misconduct

    6  We agree, further, that the evidence of substance abuse
merits the imposition on certain conditions should Attorney
Hanes seek reinstatement of his law license.  We have modified
the proposed conditions to include the involvement of the
Wisconsin Lawyers Assistance Program.

                                          12
                                                                              No.     2019AP1170-D



against     a     vulnerable        individual.              In    In    re         Disciplinary

Proceedings        Against       Voss,        2011     WI    2,    331    Wis. 2d 1,            795

N.W.2d 415, the OLR filed a disciplinary complaint against an

attorney accused of engaging in sexual relations with a female

client    who     had      an   extensive        and      severe   history           of    various

psychiatric        disorders        and       alcohol       dependency;         she       was   the

subject     of    a    series      of   emergency         detentions      and        chapter     51

commitments.           The client eventually told her case worker that

Attorney Voss had sexually assaulted her.                          When the matter was

reported,        Attorney       Voss    sought       to     persuade     his        client,     her

family, and two circuit court judges not to pursue criminal

charges, disclosing embarrassing personal information about the

client.         Ultimately, no criminal charges were filed but the

referee concluded Attorney Voss had committed five counts of

professional          misconduct        and     recommended        a     one-year          license

suspension.

      ¶30    We suspended Attorney Voss for four years and eight

months, imposed a no contact order, and ordered the entire file
and record in this matter remain confidential and sealed.                                        We

said:     "Although we ultimately chose not to revoke his license

to practice law, a lengthy suspension is required to effectuate

the   purposes        of   Wisconsin's          attorney       regulatory           system.       A

lesser    sanction         would       unduly    depreciate        the     seriousness           of

Attorney Voss's misconduct."                    Id., ¶¶33-34, 39 (citing In re

Disciplinary          Proceedings       Against      Woodmansee,         147        Wis. 2d 837,

434 N.W.2d 94 (1989) (imposing three-year suspension upon lawyer
who   engaged         in   coercive       sexual       behavior        with     a     vulnerable
                                                13
                                                                No.    2019AP1170-D



client,      resulting       in    conviction     for    fourth-degree        sexual

assault).

       ¶31    The cases cited by the OLR do not persuade us that a

lesser sanction is merited.              We note that aside from Evenson,

few    of    those     cases      involved     sexual    assault,     and     In     re

Disciplinary Proceedings Against Strigenz, 185 Wis. 2d                      370, 517

N.W.2d 190         (1994)    (imposing       one-year    suspension     for        non-

consensual sexual contact with a vulnerable victim, resulting in

a conviction for fourth-degree sexual assault) dates from 1994.

As    the    New    Jersey   Supreme     Court   observed    when     rendering      a

disciplinary decision against an attorney who committed sexual

misconduct:

       We have traveled a far way from tolerance of sexual
       misconduct in the workplace and in our profession. We
       recognize the psychological damage that can be
       inflicted on the victims of sexual abuse, who silently
       suffer and do not complain because they feel powerless
       to do so.       The sexual abuse of a client is
       unacceptable in any profession and in any business
       setting, and cannot be tolerated in our profession,
       which holds as sacred the dignity of the individual.

        . . .

       Attorneys who commit sexual crimes against their
       clients take from their victims something more
       profound than money or goods; they take from their
       victims their dignity and psychological well-being.
       Such   conduct  is   grossly   incompatible  with   the
       standards of professionalism expected of attorneys.
In Re Gallo, 178 N.J. 115 (2003) (imposing three-year suspension

on attorney found guilty of various sexual crimes with four

different client-victims).             We acknowledge that the individual
Attorney      Hanes    sexually      assaulted     was    not   his    client,       a

                                          14
                                                                     No.     2019AP1170-D



distinction         that     is      relevant      because       a      lawyer-client

relationship          implicates           additional         ethical         concerns.

Nonetheless,        his    conduct     –   which   included      not       only   sexual

assault but a separate incident of criminally reckless conduct

that jeopardized the lives of law enforcement officers and the

public    -    is    "grossly        incompatible    with      the      standards     of

professionalism expected of attorneys."                 Id.     The seriousness of

Attorney Hanes' misconduct merits a four-year suspension.

    ¶32       Finally, we consider whether we should impose the full

costs of this proceeding on Attorney Hanes.                    We have considered

the matter and have determined that it is appropriate to impose

the full costs of this proceeding on Attorney Hanes.

    ¶33       IT IS ORDERED that the license of Benjamin A. Hanes to

practice law in Wisconsin is suspended for a period of four

years, effective the date of this order.

    ¶34       IT    IS     FURTHER     ORDERED     that   Benjamin          A.    Hanes'

administrative suspensions for failure to pay State Bar dues,

noncompliance with continuing legal education requirements, and
failure to submit the required trust account certification to

the State Bar shall remain in effect until the reason for each

such suspension has been rectified.

    ¶35       IT IS FURTHER ORDERED that within 60 days of the date

of this order, Benjamin A. Hanes shall pay to the Office of

Lawyer Regulation the full costs of this proceeding, which are

$7,704.67 as of March 17, 2020.

    ¶36       IT IS FURTHER ORDERED that, to the extent that he has
not already done so, Benjamin A. Hanes shall comply with the
                                            15
                                                                        No.     2019AP1170-D



provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.

    ¶37    IT IS FURTHER ORDERED that any future reinstatement of

Benjamin A. Hanes' law license will be conditioned upon:

          Providing evidence and documentation to the Office of

           Lawyer Regulation, demonstrating that, at least one

           year prior to his petition for reinstatement Benjamin

           A.    Hanes    participated,          at    his    own       expense,    in    an

           alcohol       and    other      drug       abuse       and    mental     health

           assessment by a Wisconsin Lawyers Assistance Program

           approved provider.

          Providing evidence demonstrating that he has complied

           and    remains       compliant         with     any      specific       written

           recommendations          for    treatment         or    maintenance       as    a

           result of that assessment, including compliance with

           all     monitoring           requirements,             if      any,      deemed

           appropriate         by    the        Wisconsin         Lawyers       Assistance

           Program or other monitor designated by the Office of
           Lawyer Regulation, which may include the requirement

           to refrain from the consumption of alcohol and any

           mood-altering drugs without a valid prescription while

           subject to monitoring.

          Providing signed medical releases of confidentiality

           for each treatment provider who is providing or has

           provided      to    Benjamin     A.     Hanes      within      the    last    two

           years any treatment, assessment, or services related


                                           16
                                                No.   2019AP1170-D



    to alcohol or substance abuse, such releases to remain

    in effect for two years from the date of signature.

   Acknowledging   that   any   future   reinstatement   may   be

    subject to further conditions, including monitoring.




                           17
    No.   2019AP1170-D




1